Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the application filed 01/16/2019. Claims 1-16 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “by an answer processing module of the computer, extracting at least one keyword from the submitted answer”, in claims 1, 2, 9 and 10, “by an originality scoring module of the computer, obtaining, from the database of the computer, one of the plurality of word vector combinations…”, in claims 1, 3, 4, 9, 11 and 12, and “by a flexibility scoring module of the computer, calculating, for each of the cluster center vectors respectively of the plurality of semantic clusters, a semantic similarity between the at least one keyword in the submitted answer and the semantic cluster…” in claims 5, 6, 13 and 14. This interpretation is based off of the language “module” as consistent with MPEP §2181(I)(A).
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, independent claims 1 and 9 recite “a plurality of benchmark nouns”. The claims subsequently provide three recitations of “…the benchmark noun”. It is not clear which plurality of benchmark nouns” the recitations of “the benchmark noun” correspond to.
	Similar recitations of “…the benchmark noun” in claims 3 and 11 are similarly rejected.
	Dependent claims 2-8 and 10-16 fail to correct this deficiency and are rejected for the same reasons.
In view of the above rejections under 35 USC § 112(b), claims 1-16 are
rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A scoring method for a divergent thinking test, to be implemented by a computer which obtains a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test, the method comprising
A method is a statutory subject matter class. See 35 U.S.C. § 101.
A scoring method for a divergent thinking test, to be implemented by a computer which obtains a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually scored test questions). See 2019 Memorandum 52.
The computer is a generic computer component.
(A) storing a word list in a database of the computer, the word list including a plurality of words which are obtained from Chinese linguistic corpus data of different sources, and a plurality of word vectors which correspond respectively to the plurality of words
See January 2019 see also MPEP § 2106.05(g).
Alternatively, storing particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually recorded information). See 2019 Memorandum 52.
The database of the computer is a generic computer component.
(B) storing a plurality of word vector combinations (113) in the database of the computer, each of the plurality of word vector combinations corresponding to a respective one of the test questions and including a plurality of benchmark nouns which represent non-creativeness and each of which corresponds to one of the word vectors that corresponds to one of the plurality of words in the word list conforming with the benchmark noun
See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
Alternatively, storing particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a See 2019 Memorandum 52.
The database of the computer is a generic computer component.
(C) by an answer processing module of the computer, extracting at least one keyword from the submitted answer,
extracting particular data represents insignificant extra-solution activity , i.e., mere data-gathering. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
Alternatively, extracting particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually recorded information). See 2019 Memorandum 52.
answer processing module of the computer is a generic computer component.
looking up, in the word list, one of the word vectors that corresponds to one of the plurality of words which conforms with the at least one keyword
looking up data is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually recorded information). See 2019 Memorandum 52.
(D) by an originality scoring module of the computer, obtaining, from the database of the computer, one of the plurality of word vector combinations that corresponds to the selected one of the test questions
obtaining data represents insignificant extra-solution activity , i.e., mere data-gathering. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14; see also MPEP § 2106.05(g).
Alternatively, obtaining particular data or data type is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or See 2019 Memorandum 52.
The originality scoring module of the computer is a generic computer component.
calculating, for each of the plurality of benchmark nouns of the one of the plurality of word vector combinations thus obtained, a semantic distance between said at least one keyword in the submitted answer and the benchmark noun based on said one of the word vectors that corresponds to the at least one keyword and said one of the word vectors that corresponds to the benchmark noun
Abstract Idea: calculating information is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually determined information). See 2019 Memorandum 52.
calculating an originality score based on the semantic distances thus calculated respectively for the plurality of benchmark nouns
Abstract Idea: calculating information is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally and/or manually See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the computer, the database of the computer, the answer processing module of the computer and the originality scoring module which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0010]:… The scoring system includes a database, an answer processing module and an originality scoring module; [0022]:…The storage unit 10 includes a database 11; [0030]:…the answer processing module 12, the originality scoring module 13, the flexibility scoring module 14 and the fluency scoring module 15 may be implemented as blocks of codes ( software) that can be invoked to implement corresponding functions or algorithms  In practice, an application program including these blocks of codes can be loaded into the processing unit 16 (e.g., a processor of a personal computer) for execution…; [0032]:…the computer stores the word list 110 in the database 11 of the computer. It is apparent that, as noted earlier, the computer, the database of the computer, and software components, such as the answer processing module of the computer and the originality scoring module are recited as generic, or part of generic computer elements performing or being used in performing the generic functions of recording/storing data. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the computer, the database of the computer, the answer processing module of the computer and the originality scoring module in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. The published Specification merely refers to the computer, the database of the computer, the answer processing module of the computer and the originality scoring module at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the computer, the database of the computer, the answer processing module of the computer and the originality scoring module are generic, or part of generic computer elements such as a general purpose computer having generic logic elements to perform the functions of storing, extracting, looking up, obtaining and calculating data which represent, as noted See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem. See Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016). The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim also fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 9 is a scoring system for a divergent thinking test, configured to obtain a submitted answer that corresponds to a selected one of a plurality of test questions of the divergent thinking test, said scoring system comprising: a database, an answer processing module, an originality scoring module configured to respectively perform steps comparable to those of method claim 1. Accordingly, independent claim 9 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-8 and 10-16 include all the limitations of respective  independent claims 1 and 9 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 9. The flexibility scoring module (claims 5, 6, 13 and 14) are recited as generic, or part of generic elements, performing or being used in performing the generic function of counting (claims 6 and 14 – mathematical concept) to obtain the flexibility score. While dependent claims 2-8 and 10-16 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-8 and 10-16 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Examiner’s Note
No art rejections are currently presented for claims 1-16.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715